            Case 1:17-cv-01082-LY Document 7 Filed 02/11/19 Page 1 of 2




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TEXAS
                              AUSTIN DIVISION

ROBERT W. LEE, DBA LEE, GOBER
& REYNA,

    Plaintiff,
                                                   CASE NO.: 1:17-cv-1082
-vs-

PRUDENT PUBLISHING CO. INC. DBA.
THE GALLERY COLLECTION,

   Defendant.
_______________________________


   NOTICE OF PENDING SETTLEMENT AND REQUEST FOR CONTINUANCE OF
                       ORDER TO SHOW CAUSE

       1.        On November 15, 2017, Robert Lee dba Lee, Gober & Reyna filed this

suit alleging violations of the Telephone Consumer Protection Act against Prudent

Publishing Co. Inc. dba The Gallery Collection (Prudent).

       2.        This case settled and the settlement document has been edited and

agreed upon by all parties. This settlement agreement is being signed by both

parties, including the company in New Jersey, and Plaintiff will be dismissing this

matter upon receipt of all signatures.

       //

       //


                             NOTICE OF SETTLEMENT AGREEMENT

                                            1
          Case 1:17-cv-01082-LY Document 7 Filed 02/11/19 Page 2 of 2




                                         Respectfully submitted,


                                         Amy E. Clark
                                         Texas Bar #: 24043761
                                         Amy Clark Law
                                         223 W Anderson Ln St B508
                                         Austin, Texas 78752
                                         Tele: 512.850.5290
                                         amy@amyclarklaw.com
                                         Attorney for Plaintiff


                                Certificate of Service

This Notice is being filed via the ECF system as well as being sent via email to
counsel for Defendant, Scott Christie at SChristie@mccarter.com.


Amy E. Clark




                          NOTICE OF SETTLEMENT AGREEMENT

                                          2
